Case 1:20-cv-00842-CFC Document 75 Filed 03/10/21 Page 1 of 4 PageID #: 5341




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

AMO DEVELOPMENT, LLC,                      )
AMO MANUFACTURING USA,                     )
LLC, and AMO SALES AND                     )
SERVICE, INC.,                             )
                                           )
                Plaintiffs,                )
                                           )
   v.                                      )   C.A. No. 20-842-CFC
                                           )
ALCON LENSX, INC., ALCON                   )
VISION, LLC, ALCON                         )
LABORATORIES, INC., and                    )
ALCON RESEARCH, LLC,                       )
                                           )
                Defendants.                )


                  MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves for

the admission pro hac vice of Joshua L. Simmons, of Kirkland & Ellis LLP, to

represent defendants Alcon Lensx, Inc., Alcon Vision, LLC, Alcon Laboratories,

Inc., and Alcon Research, LLC, in this matter.
Case 1:20-cv-00842-CFC Document 75 Filed 03/10/21 Page 2 of 4 PageID #: 5342




                                         /s/ John W. Shaw
                                         John W. Shaw (No. 3362)
                                         Karen E. Keller (No. 4489)
                                         Nathan R. Hoeschen (No. 6232)
                                         SHAW KELLER LLP
                                         I.M. Pei Building
OF COUNSEL:                              1105 North Market Street, 12th Floor
Jeannie M. Heffernan                     Wilmington, DE 19801
Joshua L. Simmons                        (302) 298-0700
KIRKLAND & ELLIS LLP                     jshaw@shawkeller.com
601 Lexington Avenue                     kkeller@shawkeller.com
New York, NY 10022                       nhoeschen@shawkeller.com
(212) 446-4800                           Attorneys for Defendants

Gregg LoCascio
Noah S. Frank
Sean M. McEldowney
Hannah L. Bedard
KIRKLAND & ELLIS LLP
1301 Pennsylvania Avenue, NW
Washington, DC 20004
(202) 389-5000

Caroline Lourgos
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
(312) 862-2000

Kristen P.L. Reichenbach
KIRKLAND & ELLIS LLP
555 California Street
San Francisco, CA 94104
(415) 439-1400

Dated: March 9, 2021




                                     2
Case 1:20-cv-00842-CFC Document 75 Filed 03/10/21 Page 3 of 4 PageID #: 5343




                [PROPOSED] ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel’s motion for the admission pro hac

vice of Joshua L. Simmons is granted.


                                            United States District Judge
Date:




                                        3
Case 1:20-cv-00842-CFC Document 75 Filed 03/10/21 Page 4 of 4 PageID #: 5344
